Citation Nr: 0614679	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, claimed as hip pain secondary to service-connected 
chondromalacia of the left and right knees.  

2.  Entitlement to service connection for a low back 
disorder, claimed as back pain secondary to service-connected 
chondromalacia of the left and right knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2006.  A 
transcript is of record. 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's bilateral 
hip pain is a disorder which is proximately due to or the 
result of service-connected chondromalacia of the left and 
right knees.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
pain is a disorder which is proximately due to or the result 
of service-connected chondromalacia of the left and right 
knees.


CONCLUSIONS OF LAW

1.  A disorder claimed as bilateral hip pain is not secondary 
to service-connected chondromalacia of the left and right 
knees.  38 U.S.C.A. § 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.310 (2005).


2.  A disorder claimed as low back pain is not secondary to 
service-connected chondromalacia of the left and right knees.  
38 U.S.C.A. § 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the 


Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In March 2002 and November 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims, as well as its duty to assist him in 
substantiating his claims under the VCAA.  In addition, the 
discussions in the November 2002 Statement of the Case (SOC) 
and February 2005 Supplemental Statement of the Case (SSOC) 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

While the March 2002 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
November 2005 letter contains such notice.  In addition, the 
November 2002 SSOC contains the complete text of the VCAA 
implementing regulation at 38 C.F.R. § 3.159(b)(1), which 
contains such notice.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

Together, the March 2002 and November 2005 letters, the 
November 2002 SOC, and the February 2005 SSOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, a discussion of the facts of the case, and 
the basis of the denials.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
either send medical records regarding treatment for his 
disability, or to provide a properly executed release so that 
VA


could request the records for him.  The veteran responded to 
the RO's communications with additional argument, thus curing 
(or rendering harmless) any previous omissions. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, i.e., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the decision 
herein denies entitlement to compensation.  Any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and




negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

The veteran currently has service connection in effect for 
chondromalacia of the left and right knees, each evaluated as 
10 percent disabling.

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2005).  

The veteran has asserted that service connection for 
disability claimed as bilateral hip pain and low back pain is 
warranted because his hip and back pain were caused


by his service-connected bilateral knee disability.  After 
carefully reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for bilateral hip pain and low back pain. 


A.  Bilateral hip pain

Review of the service medical records (SMRs) reveals that, in 
February 1975, the veteran was treated for abrasions on the 
left knee, hip, and elbow following a motorcycle accident.  
The left hip abrasions were cleaned and covered, and healed 
without further complication.  There are no additional 
complaints, findings, or treatment related to a bilateral hip 
problem reported in the SMRs.  

The first time the veteran is shown to have hip pain was in 
September 1999.  A September 1999 VA treatment record reveals 
that he complained of right hip pain.  Examination revealed 
good strength and range of motion in his lower extremities, 
and no specific diagnosis was made in reference to the right 
hip pain.  There are no additional post-service treatment 
records containing complaints, treatment, or findings related 
to a bilateral hip problem.  

An April 2002 VA examination report reflects the veteran 
complained of burning pain in his hips which is associated 
with bending, twisting, turning, pushing, and lifting more 
than 60 pounds.  The examiner noted the veteran has not been 
evaluated for his hip problems and that he has self-treated 
the problem with over-the-counter medications.  On 
examination, the veteran demonstrated full range of motion 
without difficulty or complaint of pain.  He was locally 
tender to palpation over the greater trochanters bilaterally, 
but had no inguinal discomfort or deep gluteal discomfort.  
X-rays revealed minimal osteoarthritic changes in both hips.  
After examining the veteran and reviewing his claims file, 
the examiner opined that there is no causal relationship 
between the veteran's hip pain and service-connected 
bilateral knee disability, and that the service-connected 
knee disability did not aggravate his hip problem.  


In March 2004, the veteran was afforded a VA fee-basis 
examination.  On clinical evaluation, the general appearance 
of both hips was normal, he demonstrated full range of motion 
bilaterally, and X-rays were normal.  The examiner opined 
that there was no pathology to render a diagnosis as to the 
veteran's bilateral hip problem, and thus his bilateral hip 
problem was not caused or aggravated by the service-connected 
knee disability.  

Based on the foregoing, the Board finds that the veteran does 
not currently have a bilateral hip disorder that is due to 
service-connected bilateral knee disability.  As noted, 
although current X-rays of the veteran's hips revealed 
osteoarthritic changes, the examiner who conducted the April 
2002 VA examination opined that the veteran's bilateral hip 
problem was not due to or aggravated by his service-connected 
bilateral knee disability.  In making this determination, the 
examiner noted that review of the veteran's service medical 
records revealed only one episode of treatment for abrasions 
on the veteran's left hip, which healed with no sequelae or 
associated chronic problems.  In addition, the examiner noted 
there is no evidence of treatment or evaluation of the 
veteran's hips since service.  

In denying the veteran's claim for service connection, the 
Board finds it probative that the examiner who conducted the 
March 2004 fee-basis examination also opined that the 
veteran's bilateral hip pain is not due to service-connected 
bilateral knee disability.  The Board does note that, at the 
April 2006 videoconference hearing, the veteran and his 
representative argued that the March 2004 examination was 
insufficient because the examiner did not review of the 
claims file.  Nonetheless, with all due respect for that 
assertion, upon full review of the record the Board finds the 
opinion to be competent and probative medical evidence, 
because the clinical findings did not reveal any pathology to 
support a conclusion that the veteran has a current bilateral 
hip disability which is due to his service-connected 
bilateral knee disability.  In addition, the Board notes that 
the clinical findings at the March 2004 examination are 
identical to the findings at the April 2002 VA examination, 
and that both examiners opined that the veteran's hip 
problems are not due to his service-connected disability.  


The veteran was given an opportunity to submit evidence in 
support of his claim, and there is no medical opinion in the 
evidence of record linking the veteran's bilateral hip pain 
to service-connected bilateral knee disability.  The only 
evidence of record that links the veteran's bilateral hip 
pain to his service-connected disability is the veteran's own 
statements, supported by his representative.  The Board does 
not doubt that the veteran sincerely believes his hip pain is 
related to service; however, there is no indication that he 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection on a direct basis is not warranted, 
because there is no competent evidence of record showing the 
veteran's bilateral hip pain is causally related to military 
service.  As noted, service medical records reveal no 
complaints, treatment, or findings related to a bilateral hip 
disability, other than the left hip abrasion that healed with 
no further complications.  In addition, post-service medical 
records only show one episode where the veteran complained of 
hip pain.  Although the September 1999 VA treatment record 
shows the veteran complained of right hip pain, there were no 
findings of a right hip disability.  In this context, the 
Board notes that pain is not necessarily indicative of a 
disability due to disease or injury.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a 
veteran suffers from an underlying disability or condition, 
such as loss of normal body working movements, joint 
disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).  The Board does 
not doubt the veteran's assertions that he has bilateral hip 
pain, which complaints have been corroborated by medical 
professionals.  However, the competent evidence of record 
does not show that the veteran has bilateral hip pain that is 
due to disease or injury incurred in service.  

The Board does note that the April 2002 VA examination report 
reflects that X-rays of the veteran's hips revealed minimal 
osteoarthritic changes.  Osteoarthritis is a one of the 
chronic diseases for which presumptive service connection can 
be granted under 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  
However, in order for presumptive service connection to 
apply, as noted above, the arthritis must be diagnosed within 
one year after the date of the veteran's separation from 
service.  See 38 C.F.R. § 3.307(a).  Here, the Board notes 
that the osteoarthritis diagnosis was rendered more than 20 
years after he was discharged from service.  

Therefore, without evidence relating the veteran's bilateral 
hip pain to military service, to include service-connected 
bilateral knee disability, the veteran's claim must be 
denied.  There is no reasonable doubt to be resolved.  See 
Gilbert, supra.  

B.  Low back pain

The first time the veteran is shown to have low back pain is 
in October 2000.  The veteran complained that he had been 
having back pain for one year.  No diagnosis was rendered as 
to the his low back pain, but a January 2001 X-ray of the 
veteran's lumbosacral spine was essentially normal.  In 
January 2001, the assessment was myofascial syndrome or low 
back pain, but the examiner did not relate the low back pain 
to his service-connected knee disability.  

In determining that the preponderance of the evidence is 
against the veteran's claim, the Board relies upon the 
opinion rendered by the examiner who conducted the April 2002 
VA examination.  The veteran reported that his low back pain 
had its onset in 2000, at which time it was associated with 
bending, twisting, turning, pushing, and lifting more than 60 
pounds.  On examination, there was slightly limited range of 
motion with discomfort at the extremes, and X-rays revealed 
degenerative disc disease of the lumbosacral spine.  After 
reviewing the claims file and examining the veteran, the 
examiner opined that there is no causal relationship between 
the veteran's service-connected bilateral knee disability and 
the later onset of low back pain.  In rendering his opinion, 
the examiner noted there is no record of treatment for back 
problems during service.  The examiner also noted that the 
first time the veteran was shown to have low back pain was in 
October 2000, when it was noted he had normal gait and there 
was no note made of any antalgic gait.  




The Board notes the evidentiary record contains a March 2004 
fee-basis examination report which shows the examiner opined 
that the veteran's low back pain is not related to his 
service-connected disability.  Noting the concerns expressed 
at the hearing, the Board finds this opinion to be of less 
probative value because the examiner did not review the 
claims file prior to rendering his opinion, and there is no 
explanation for the examiner's opinion.  Nonetheless, the 
Board finds the opinion rendered at the April 2002 VA 
examination sufficient to support a finding that the 
veteran's low back pain is unrelated to his service-connected 
knee disability because it is based on the examiner's 
professional medical opinion, review of the claims file, and 
examination of the veteran.

In addition, the Board notes the veteran was given an 
opportunity to submit evidence in support of his claim, and 
there is no medical opinion in the evidence of record linking 
his low back pain to service-connected bilateral knee 
disability.  The only evidence of record that links the 
veteran's low back pain to his service-connected disability 
is the veteran's own statements.  The Board does not doubt 
that the veteran sincerely believes his hip pain is related 
to service; however, as above, there is no indication that he 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu, supra.  

Service connection on a direct basis is not warranted as to 
this issue, because there is no competent medical evidence 
relating the veteran's low back pain to military service.  
The service medical records show no complaints, treatment, or 
findings related to low back pain, and the first time the 
veteran is shown to have low back pain was in October 2000, 
more than 20 years after he was discharged from service.  
Similarly, although April 2002 and March 2004 X-rays revealed 
degenerative arthritis in the veteran's low back, presumptive 
service connection is not warranted because the diagnosis was 
rendered more than 20 years after he was discharged from 
service.  See 38 C.F.R. § 3.307(a).


In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for low back pain, claimed as secondary to 
service-connected bilateral knee disability, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 
supra.  


ORDER

Entitlement to service connection for bilateral hip pain, 
claimed as a disorder secondary to service-connected 
chondromalacia of the left and right knees, is denied.

Entitlement to service connection for low back pain, claimed 
as a disorder secondary to service-connected chondromalacia 
of the left and right knees, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


